Citation Nr: 0306659	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision which denied service connection 
for PTSD and a right eye disorder.  In September 1997, 
December 2000, and September 2002, the Board remanded the 
case to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
PTSD.

2.  The veteran's current right eye disorder began after 
service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  A right eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from November 
1966 to October 1975.  His service medical records show 
treatment in June 1975 for a bloodshot and blurry right eye.  
Upon examination a small bubble was noted outside the inner 
corner of the iris.  The veteran indicated he had been 
working with mechanical solvents the previous evening.  No 
foreign body was found, and the impression was a possible 
chemical burn to the conjunctiva.  A corneal abrasion with 
conjuctival infection was indicated, and the veteran was told 
to wear a patch for 24 hours.  There is no further evidence 
of medical treatment in service for a right eye condition.  
Service medical records also show marital problems in August 
and September 1975, with a diagnosis of passive aggressive 
personality.  No other evidence of psychiatric treatment is 
shown in the service medical records.

VA medical records from 1986 and 1987 show the veteran being 
seen on various occasions for psychiatric treatment.  He was 
hospitalized in January 1986 for psychiatric symptoms, and 
was diagnosed with adjustment disorder with depression and 
mixed personality disorder.  In August 1986 he was 
hospitalized again with multiple psychiatric complaints and 
was diagnosed with dysthymic disorder and mixed personality 
disorder with paranoid features.  Treatment records from 1987 
show symptoms of nervousness and anxiety, with suicidal 
ideation and a suicide attempt.  He indicated feelings of 
helplessness and hopelessness, and was noted to have paranoid 
ideations and somatic preoccupations.

In August 1990, the veteran was again hospitalized following 
feelings of irritability and paranoia at work and an episode 
in which he verbally confronted his supervisor.  Following 
treatment, he was diagnosed with bipolar affective disorder.  
Also in August 1990, he was diagnosed with recurrent and 
severe major depression without psychotic features.  Later 
records from 1990 show the veteran being examined for 
purposes of disability determination and diagnosed with a 
serious affective disorder with recurrent depression.  

In October 1990, Social Security Administration (SSA) records 
show that the veteran was diagnosed with an affective 
disorder, but was not awarded disability benefits.

VA medical records from December 1992 show the veteran being 
seen with decreased vision in his right eye.  An angiogram of 
the retina showed subretinal neovascular membrane in the 
fovea of the right eye.  The examiner's diagnosis was 
presumed ocular histoplasmosis syndrome with subretinal 
neovascular membrane in the fovea of the right eye.  The 
examiner noted a poor visual prognosis for the right eye with 
a chance for the same occurrence in the left eye.

A discharge statement from the Louisiana War Veterans' Home 
dated in April 1993 notes the veteran as having depression, 
bipolar affective disorder, PTSD, and histoplasmosis of the 
right eye, all by history.

In April 1993, the veteran was given a VA general medical 
examination.  In pertinent part, he complained of blindness 
in his right eye since December 1992 and indicated that he 
had been depressed for the previous ten years.  His right 
pupil was found to be reactive to light and accommodation.  
Diagnoses included no objective finding of active 
histoplasmosis.

In April 1993 the veteran was also given a VA mental 
disorders examination.  He reported that he had experienced 
problems for the previous 10 years, and had mood swings and 
was suicidal.  He also stated that he cried a lot and was 
depressed, and had a lot of fear.  Following examination, he 
was diagnosed with mixed bipolar disorder and dysthymia.  

Also in April 1993, the veteran was given a VA visual 
examination.  He indicated that he began experiencing 
decreased vision in his right eye in December 1992.  
Examination of the right eye showed finger count to three 
feet.  The cornea and lens were clear.  The retina showed 
scarring at the periphery of the optic nerve and at the 
macula, with a small hemorrhage at the macula.  There were 
smaller scars throughout the retina.  The impressions were 
presbyopia (correctable with reading glasses) and 
histoplasmosis of the retina, with best vision of the right 
eye at a finger count of three feet.  The examiner noted that 
the veteran was essentially one-eyed and was visually 
qualified for all regular daily activities, including 
driving.  The condition of the eyes was indicated as being 
stable and permanent.

In October 1993, the veteran submitted his claim for service 
connection for PTSD and a right eye disorder.

In January 1994, the veteran submitted a PTSD stressor 
statement in which he detailed a stressor event involving his 
participation in a diving operation to recover a civilian 
body from the Potomac River following a shooting.  He related 
experiencing frequent nightmares, disturbed sleep, mental 
depression, high blood pressure, stress, and an inability to 
function normally following this experience.

In February 1994, the veteran was given a VA mental disorders 
examination.  He reported frequent dreams involving his 
diving incident, as well as anhedonia and insomnia.  He 
stated that he had attempted suicide on three previous 
occasions, but had no current suicidal intent.  He described 
his mood as usually depressed or irritable.  Following 
examination, it was noted that his responses to the clinical 
interview were inconsistent with a diagnosis of PTSD.  He was 
diagnosed with bipolar disorder not otherwise specified by 
history, rule out dysthymia, and rule out personality 
disorder not otherwise specified with cluster C traits.   

In March 1994, the veteran was again given a VA mental 
disorders examination.  He stated that he experienced sleep 
problems and impaired concentration, and had been suicidal 
and engaged in thought blocking.  He claimed that he was 
unusually depressed and irritable.  Examination indicated 
results inconsistent with a PTSD diagnosis.  He was diagnosed 
with bipolar disorder not otherwise specified by history, 
dysthymia, and personality disorder not otherwise specified 
with cluster C traits.

Medical treatment records from 1995 to 1997 show treatment 
for the veteran's right eye disorder, including a pars plana 
vitrectomy, membrane peel, gas fluid exchange, and cryopexy 
of the right eye performed in October 1995.  Post-operative 
diagnosis was a subretinal neovascular membrane in the right 
eye which was secondary to ocular histoplasmosis.

In March 1998, the veteran was given a VA general medical 
examination.  He reported a history of suicidal ideation, 
frequent flashbacks with nightmares, recent insomnia, and 
memory loss for recent events.  Pertinent diagnoses included 
ocular histoplasmosis (with legal blindness) and bipolar 
disorder with dysthymia, PTSD, and personality disorder not 
otherwise specified.  

The veteran was also given a VA eye examination in March 
1998.  He reported a bilateral decrease in vision, with no 
history of trauma or radiation.  He stated that he had 
undergone right eye retinal surgery approximately two years 
previously, and had undergone left eye laser surgery at about 
the same time.  Following examination, the diagnosis was 
presumed bilateral ocular histoplasmosis involving the macula 
in both eyes.  

SSA records from August 1998 show a primary diagnosis of 
histoplasmosis and a secondary diagnosis of PTSD in partial 
remission.  

In April and June 2001, the veteran was given a VA PTSD 
examination by a board of two doctors who reviewed the claims 
folder.  Following examination in April 2001, the veteran was 
assessed with anxiety disorder not otherwise specified, and 
personality disorder not otherwise specified.  The examiners 
found no active signs or symptoms for PTSD, and found no 
history of PTSD.  It was stated that the veteran had 
complaints of anxiety at the present time and a history of 
depression, but no current depression.  In June 2001, one 
examiner filed an addition to the April 2001 examination.  
The examiner noted that PTSD symptomatology had never been 
documented.  What had been documented repeatedly was 
personality disorder symptomatology.  

In January 2003, the veteran testified at a Board 
videoconference hearing.  He stated that he experienced 
nightmares several times a month and had difficulty sleeping.  
He related details regarding the diving incident he 
experienced which forms the basis of his PTSD claim.  He 
indicated that he had been diagnosed with PTSD by history in 
1993 at the Louisiana War Veterans' Home, and had not 
received any psychiatric treatment for approximately 10 
years.  Regarding his right eye disorder, the veteran related 
his belief that his current condition was related to his 
treatment in service for an eye injury.  He stated that he 
had no problems with his right eye from the time he left 
service until the time of his initial blindness in 1992.  He 
testified that he was legally blind with some peripheral 
vision in the left eye.  Additional documents were submitted 
following the hearing which detailed medical information on 
PTSD and histoplasmosis.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

1.  PTSD
  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran seeks service connection for PTSD.  One 
requirement for service connection is competent medical 
evidence of the existence of the claimed condition. Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Moreover, as noted in 38 
C.F.R. 
§ 3.304(f), service connection for PTSD requires an 
acceptable diagnosis of the condition.  Review of the 
evidence of record shows that the veteran does not have a 
current diagnosis of PTSD which is in accordance with DSM-IV 
criteria.  PTSD was diagnosed by history in 1993, included in 
the diagnoses of a 1998 VA general medical examination, and 
listed in SSA records from August 1998.  None of these 
diagnoses meet DSM-IV criteria.  The veteran's most recent VA 
examination in 2002 concluded he did not have PTSD.  The 
Board finds this examination to be the most reliable, as it 
was performed by two doctors who had the opportunity to 
review historical records, and it contains reasons why the 
veteran was found to    not have PTSD.  In light of this 
evidence, the Board finds that there is not a current 
medically acceptable diagnosis of PTSD.  Thus there may be no 
service connection for PTSD.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.	Right eye disorder

The veteran's service medical records show treatment during 
service in 1975 for a bloodshot and blurry right eye.  The 
impression was a possible chemical burn, as the veteran 
indicated he had been working with mechanical solvents the 
previous evening.  A corneal abrasion with conjunctival 
infection was noted.  No further treatment for a right eye 
disorder is shown during service which ended in 1975.  

Post-service medical records show no right eye disorder until 
1992, when the veteran was seen with decreased vision in his 
right eye.  The diagnosis was presumed ocular histoplasmosis 
syndrome.  Later records show treatment for this condition 
with surgery being performed in 1995 and continuing diagnoses 
of histoplasmosis.  The veteran's most recent VA eye 
examination diagnosed histoplasmosis of the left eye as well.  

Histoplasmosis of the right eye or other areas is not shown 
to have been present during the veteran's period of service 
or for many years later.  His post-service treatment records 
do not suggest that his current right eye histoplasmosis is 
related to service, including the acute and transitory minor 
problem he had with the right eye in service.  The generic 
medical articles submitted by the veteran do not tend to show 
that his histoplasmosis was contracted during service.  While 
the veteran has stated his belief that his histoplasmosis 
began in service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).   
 
The weight of the credible evidence establishes that the 
veteran's current right eye disorder began years after 
service and was not caused by any incident of service.  The 
Board concludes that the condition was not incurred in or 
aggravated by service.  As the preponderence of the evidence 
is against the claim for service connection for a right eye 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.









ORDER

Service connection for PTSD is denied.

Service connection for a right eye disorder is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

